     Case 1:18-cv-00194-C Document 22 Filed 11/23/20                      Page 1 of 2 PageID 809



                          IN THE LTNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                         ABILENE DIVISION

ERNEST A. J.,I                                       )
                                                     )
                        Plaintiff,                   )
                                                     )
                                                     )
                                                     )
ANDREW M. SAUL,                                      )
Commissioner of Social Security,                     )
                                                     )
                        Defendant.                   )    Civil Action No.    I :1   8-CV- I 94-C-BU

                                                 ORDER

         Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that the decision        ofthe Commissioner should

be affirmed. Plaintiff timely filed objections to the Magistrate Judge's Findings, conclusions,

and Recommendation on November 16, 2020.

         The Court conducts a de novo review ofthose portions ofthe Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S'C.

    636(bXlXC). Portions of the report or proposed findings or recommendations that              are not the
S


subject of a timely objection witl be accepted by the Court unless they are clearly enoneous or

contrary to law. See United Stqtes v. ll/ilson,864 F.2d 1219,1221 (5th Cir' 1989)'

         After due consideration and having conducted       a de novo review, the       Court finds that

Plaintiff s objections should be OVERRULED. The Court               has further conducted an


independent review ofthe Magistrate Judge's findings and conclusions and finds no error. It is

therefore oRDERED that the Findings, conclusions, and Recommendation are hereby


         lTo protect privacy concerns of plaintiffs in social security cases, the undersigned identifies the
Plaintiff only by first name and last initial.
       Case 1:18-cv-00194-C Document 22 Filed 11/23/20                Page 2 of 2 PageID 810



ADOPTED      as the   findings and conclusions of the court. For the reasons stated therein, the

decision of the Commissioner is hereby AFFIRMED and Plaintiffs Complaint is DISMISSED

with   prejudice.
                                  ^ -,e>
         SO ORDERED        rhis   /d   d,ay   of November.2020.




                                                                                    ,4




                                                           R.          GS
                                                      SENIOR           STATES            CT JUDGE


                                                                            t




                                                       2
